*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response dated January 28, 2021 is acknowledged. 
Priority
This application is a continuation of 13/500,971 filed on 05/30/2012, which is a 371 of PCT/US10/53214 filed 10/19/2010, which claims benefit of 61/253,782 filed 10/21/2009, and claims benefit of 61/255,379 filed 10/27/2009, and claims benefit of 61/255,783 filed 10/28/2009, and claims benefit of 61/255,780 filed 10/28/2009, and claims benefit of 61/297,170 filed 01/21/2010, and claims benefit of 61/297,138 filed 01/21/2010, and claims benefit of 61/364,288 filed 07/14/2010, and claims benefit of 61/366,677 filed 07/22/2010.
Claim Status
Claims 1, 2, 4, 9-11, 13-16, 40, and 43-50 are pending and are examined on the merits. Claims 3, 5-8, 12, 17-39, 41, 42, 51, and 52 were cancelled. Claims 1, 9, 10, 44, and 46 were amended.
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 9, 10, and 44 are withdrawn because “substantially” was deleted from the claims.
Rejection of claim 46 is withdrawn because “a short acid salt” was replaced with “a fatty acid salt”. 
Rejections of claims 45 and 47-50 are withdrawn because the claims no longer depend from an indefinite claim.
Claim Objections

Maintained Claim Rejections 35 USC § 103(a)
Modified as Necessitated by Amendment 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 9-11, 13-16, 44-46, 49, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ding et al. (WO 2006/078886 A2 Published July 27, 2006) and Viegas et al. (Patent 5,292,516 Date of Patent March 8, 1994 - of record in IDS dated 07/31/2017).
The claims encompass an otic formulation comprising an active agent which is a WNT modulator that modulates regeneration of auris sensory hair cells, and between 15% and 17% of P407, wherein the formulation has a gelation temperature of between about 10°C and about 42°C, and the formulation is formulated for administration by intratympanic injection.

Ding does not teach a thermosensitive copolymers as required by the claims.
The teachings of Viegas are related to thermoreversible gels as vehicles for drug delivery to a body cavity of a mammal (Abstract). The compositions are sterilized to ensure that the compositions do not provide a source of infection (column 2 lines 22-25). In preferred embodiments, the compositions can be delivered to the area of the mammalian body requiring treatment as a low viscosity liquid at ambient temperatures which upon contact with the mammalian body forms a semi-solid gel having a very high viscosity. Because the preferred compositions are low viscosity liquids at ambient temperatures, they easily pass to various ophthalmic areas insuring maximum contact between exposed tissue and the composition. If necessary, the compositions can be washed away under a gentle stream of cool water, thus 
Viegas teaches a composition comprising silver sulfadiazine, 0.25 wt. % of glycerin, and poloxamer 407 in a concentration of 18.66 % by weight, wherein the active agent is dispersed in the composition. The formulation was prepared by levigating silver sulfadiazine, glycerin, and xanthan gum. The poloxamer 407, preservatives and buffer were combined and mixed with the levigated mixture. The product had a gelation temperature of about 33°C (Example 3, column 10 lines 5-35).
The teachings of Ding and Viegas are related to sterile liquid compositions comprising an active agent where the compositions are intended to be administered to the eye of a mammal, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the claimed invention to have formulated a solution or suspension comprising N4-benzo[l,3]dioxol-5-ylmethyl-6-(3-methoxyphenyl)-pyrimidine-2,4-diamine as the active agent, where the solution or suspension is intended for topical application to the eye, with a reasonable expectation of success because Ding teaches topical compositions in the form of a solution or a suspension comprising a WNT pathway modulator where the preferred modulator is N4-benzo[l,3]dioxol-5-ylmethyl-6-(3-methoxyphenyl)-pyrimidine-2,4-diamine. Combining prior art elements according to known methods to obtain predictable results supports obviousness.

Alkali earth acetate is a fatty acid salt.
The claimed gelation temperature range of between about 10°C and 42°C is obvious because it encompasses 33°C. Viegas teaches gelation at mammalian body temperature and exemplifies 33°C. 

Regarding claims 1 and 44, the composition of Ding modified with Viegas contains the same elements as the claimed composition. The claimed thermosensitive polymer concentration ranges are obvious because they overlap with 10-30 wt. %, and the claimed gelation temperature range is obvious because it encompasses 33°C disclosed by Viegas. See MPEP 2144.05. This is further evidence that the prior art concentration of thermosensitive polymer has the same effect as the claimed concentration range of thermosensitive polymer.
Furthermore, the applicant has not shown with data that the claimed concentration range of the thermosensitive polymer is critical. 
N4-benzo[ l,3]dioxol-5-ylmethyl-6-(3-methoxyphenyl)-pyrimidine-2,4-diamine is the same as 2-amino-4-(3,4-(methylenedioxy)benzylamino)-6-(3-methoxyphenyl)pyrimidine.
As evidenced by the present specification paragraph 00176, 2-amino-4-(3,4-(methylenedioxy)benzylamino)-6-(3-methoxyphenyl)pyrimidine is a suitable modulator of the WNT pathway that modulates regeneration of auris sensory hair cells.
Limitations in claims 1, 44, 45, and 46 are met because alkali earth acetate is a fatty acid salt. The formulation would have had a gelation temperature that is higher compared to the same formulation containing the alkali earth acetate, absent evidence to the contrary.

Independent claims 1 and 44 recite an otic formulation and wherein the formulation is formulated for administration by intratympanic injection. Claims 4 and 50 further recite wherein the formulation is formulated for administration at or in the vicinity of a round 
Claim 44 requires the formulation to be free of glycerin. The composition of Ding modified with Viegas is free of glycerin. Viega’s compositions in examples 2 and 3 contain glycerin, however glycerin is not an essential and required element of the Viegas’ composition. Thus, it would have been obvious to have formulated Viegas’ carrier composition without glycerin. 
Regarding claim 9, it would have been obvious to have formulated the composition of Ding modified with Viegas without preservatives because neither Ding nor Viegas require the presence of preservatives in the composition. Both references teach that the compositions may contain preservatives, which makes preservatives an optional component. One of skill would have been motivated to sterilize the composition instead of using preservatives, in order to remove pathogens, because both Ding and Viegas teach that the compositions can be 
The limitations of claim 10 are met because the composition of Ding modified with Viegas does not contain pyrogens.
Regarding claim 11, it would have been obvious to have sterilized the composition of Ding modified with Viegas because both Ding and Viegas teach sterilizing the composition in order to insure that the composition does not provide a source of an infection. The claimed range of having less than about 5 endotoxin units per kg of body weight of a subject is met because sterilization would have removed all pathogens, which would have eliminated endotoxins. It would have been obvious to have sterilized the composition by autoclaving at 120°C and 15 psi for 15 min because Viegas teaches this sterilization method as suitable (column 9 lines 24-28). It would have been reasonable to expect the sterilized composition to contain no living microorganisms because sterilizing means to make something free from living microorganisms. Per MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” and "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."
Regarding claims 13 and 14, it would have been obvious to have micronized the preferred WNT modulator and formulated the composition as a suspension, with a reasonable expectation of success because Ding teaches that compositions include suspensions 
Regarding claims 15 and 16, Ding and Viegas do not teach the presence of product related impurities in the formulation, and it would have been reasonable to conclude that the formulation of Ding modified with Viegas does not contain product related impurities. The claimed concentration ranges of product related impurities are met. Furthermore, the compositions of Ding and Viegas are intended to be applied to the eye of a mammal and it would have been obvious to a person of ordinary skill in the art to ensure that the composition does not contain impurities and contaminants for the benefit and safety of a patient receiving the treatment.

Claims 40, 43, 47, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ding et al. and Viegas et al. as applied to claims 1, 2, 4, 9-11, 13-16, 44-46, 49, and 50 above, and further in view of Simmons et al. (US 2007/0116730 Al Published May 24, 2007).
The claims encompass the composition of claims 1 and 44 further comprising DMSO.
The teachings of Ding et al. and Viegas et al. are relied upon as described above. They do not teach DMSO.
The teachings of Simmons are related to ophthalmic compositions (Abstract). The compositions comprise penetration enhancers selected from DMSO, among others (paragraph 0033).
The teachings of Simmons and Ding modified with Viegas are related to pharmaceutical compositions suitable for application to the eye, and it would have been obvious to have 
Viegas teaches that the delivery vehicle contains other excipients in a concentration from about 0.001 to about 5% by weight. It would have been obvious to have include DMSO in the concentration from about 0.001 to about 5% by weight, with a reasonable expectation of success because Viegas teaches the range as suitable for other excipients. The claimed range is obvious because it overlaps with the prior art range. Furthermore, it would have been obvious to have utilized DMSO in a concentration that is sufficient to enhance penetration of the active agent.
The present application was reviewed and there is no evidence that the claimed concentration range of between 5% and 50% is critical.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
Examiner’s Response to Applicant’s Arguments
Applicant’s arguments presented in the remarks dated 01/28/2021 were fully considered but were not found persuasive for the following reasons:
Applicant’s arguments were fully considered but are not persuasive. Viegas teaches that the preferred polyoxyalkylene block copolymer concentration ranges from 10 to 30 wt. % of 
Table 6 describes 6 specific compositions and Table 7 describes gelation temperatures of those compositions. The compositions in Table 6 contain different concentrations of P407, P188, and PBS buffer. These compositions are different from the composition in Example 1, which contains P407, TRIS hydrochloride buffer, and sodium alginate. As explained above, Viegas’ conclusion regarding P407 concentration that is required in Example 1 is unique to the . 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617